DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Honda JP 2011-144429. Honda teaches steel sheet hot dip plated with zinc alloy in claimed range (Zn, Mg, Al, and Si at 10 to 100 ppm) (Table 1, Exs. 5, 11, 17, and 19). Honda teaches that Al-Fe-Si-Zn layer of 19 to 25 nm forms at interface (Table 1) between steel and zinc alloy layer. This layer is identified with claimed Si concentrated inhibition layer due to its composition (Al/Fe intermetallic compound) (Table 1), position, and inclusion of Si. Honda does not expressly refer number of Mg2Si phases as claimed. However, Honda teaches that these phases are present in the AlFeSiZn layer (page 7). Nevertheless, due to the thin nature of the alloy layer (ca. 20 nm) there would not be expected to be any Mg2Si alloy phase more than 1000 nm or 500 nm. Thus, it would be expected that the article of Honda is the same as or substantially the same as those encompassed by the claims. Regarding Claims 11 and 14, Honda does not expressly mention Si being solid-solubilized but teaches that inhibition layer is alloy layer containing Si and Fe2Al5 intermetallic, from which it follows that Si forms the alloy and at least to some extent has been solubilized. Thus, the articles of Honda would be expected to be the same as or substantially the same as those encompassed by the claims. Regarding Claim 12, Honda does not expressly teach forming Si-concentrated layer in lower portion of inhibition layer. To the extent that Honda’s Si alloy layer encompasses the entire portion or a sub portion of the inhibition layer, it can be viewed as being formed in the upper and lower portions of the inhibition layer even if there are other portions of inhibition layer that do not contain Si above or below and thus meet the claimed requirement. The claim is not limited to having layer being formed only in a lower portion. Furthermore, in view of hot-dip plating method of making using comparable plating baths by both Honda and applicant, it would be expected that there would be comparable concentration profile, and so articles of Honda would be the same or substantially the same as those claimed. It is noted that main plating would be expected to have very little Si and so portion of plating above Si containing layer of inhibition layer would be expected to have lesser Si amounts in gradient profile. Regarding Claim 13, as above, Honda teaches Al/Fe intermetallic. 

Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the section 102 rejection over Honda of the Office Action mailed on 25 January 2022. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 102/103 rejection over Honda of the Office Action mailed on 25 January 2022. Applicant points out importance of applicant's "Si-concentration layer," but fails to explain why Honda's layer cannot correspond to this terminology even if Honda's layer may be different from applicant's layer in certain respects, as characterized in applicant's Specification. Applicant points out that Honda prefers Mg2Si at interface, whereas applicant may not. Whether correct or not, Honda teaches also that Honda's Al-Fe-Si-Zn layer is sandwiched by base and plating and has a thickness that may be as little as 1 nm. Thus, notwithstanding any preference for Mg2Si at interface, Honda teaches that layer thickness is such that claimed sizes of Mg2Si would be expected to be satisfied, if present, and applicant's argument does not persuasively rebut inherency of this claimed requirement of Claims 1 and 3, accordingly. All rejections are maintained.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
13 June 2022